Citation Nr: 1513402	
Decision Date: 03/30/15    Archive Date: 04/03/15

DOCKET NO.  12-03 165	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for a skin disability, to include as due to Agent Orange exposure.

3.  Entitlement to service connection for a psychiatric disorder other than PTSD, to include adjustment disorder.

4.  Entitlement to service connection for bilateral hearing loss disability.

5.  Entitlement to service connection for a respiratory disability, to include chronic obstructive pulmonary disease (COPD), to include as due to Agent Orange exposure.

6.  Entitlement to service connection for a gastrointestinal disability, to include as due to Agent Orange exposure.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARINGS ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

J. Hager, Counsel


INTRODUCTION

The Veteran served on active duty from January 1967 to September 1969.

These matters come before the Board of Veterans' Appeals (Board) from a December 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania.

In March 2012, the Veteran testified during a hearing before a decision review officer (DRO) at the RO.  In September 2012, the Veteran testified at a videoconference hearing before the undersigned.  A transcript of each hearing is of record. 

The issues of entitlement to service connection for a psychiatric disorder other than PTSD, bilateral hearing loss disability, respiratory disability, and gastrointestinal disability are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The preponderance of the evidence reflects that the Veteran has not had PTSD during the pendency of his claim.

2.  There is a lack of competent and credible evidence of a relationship between any current skin disability and service, to include Agent Orange exposure.


CONCLUSIONS OF LAW

1.  PTSD was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2014).

2.  A skin disability was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1116, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act

The Veterans Clams Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  The requirements of the statutes and regulation have been met in this case with regard to the claim being decided herein.  VA notified the Veteran in March 2009 of the information and evidence needed to substantiate and complete a claim, to include notice of what part of that evidence is to be provided by the claimant, what part VA will attempt to obtain, and how disability ratings and effective dates are determined.  The case was most recently readjudicated in the May 2012 supplemental state of the case (SSOC).

VA fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate his claim for entitlement to service connection for PTSD and affording him a December 2009 VA examination.  For the reasons indicated below, the examination was adequate to decide the claim.  There is no evidence that additional records have yet to be requested, or that additional examinations are in order.  The Veteran indicated during the Board hearing that he was receiving Social Security Administration (SSA) benefits based on his age rather than disability and there is thus no indication that any SSA records would be relevant to the claim being decided herein.  See Golz v. Shinseki, 590 F.3d 1317, 1320-1321 (Fed. Cir. 2010).

VA did not provide the Veteran with a VA examination in connection with the skin claim, and the Board finds that an examination was not warranted.  The Secretary must secure a VA medical examination or opinion when there is (1) evidence of a current disability or recurrent symptoms; (2) evidence that an event, injury, or disease occurred in service; (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service; and (4) insufficient evidence on file for the Secretary to make a decision on the claim.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); 38 U.S.C.A. § 5103A(d)(2) (West 2014).  

Here, the Board finds that there is not an indication that the disability may be associated with the Veteran's service.  The Veteran is competent to report having a skin rash in service while in Vietnam, although the Board notes that the Veteran specifically denied any history of skin disease at service discharge, which would include his period of service in Vietnam.  See September 1969 Report of Medical History at item # 20.  The denial of a skin disease at service discharge is consistent with the post service medical records.  For example, a January 1989 private medical record shows that the Veteran was seen for pruritic rash on both of his hands and legs for the past three weeks.  In a July 1989 private medical record, the physician noted that the Veteran reported a pruritic rash on his chest, forearms, and legs for the past eight months.  This would indicate a recent onset of a skin disease, which is approximately 20 years following the Veteran's service discharge.  Additionally, there are multiple private medical records from the same medical practice dating from 1983 to 2008, and the only time the Veteran reported the skin problems was in 1989, which skin problem was attributed to a period close in time to the treatment.  

The Board finds that had the Veteran been experiencing chronic skin problems since he was discharged in 1968, he would have reported them to this private physician during this 25-year period, and it would have been documented in these records.  This physician or practice treated the Veteran for all types of medical complaints, which is why the Board finds that such symptoms, if the Veteran had experienced them contemporaneously with this time period, would have been documented in the private medical records.  Accordingly, while the Veteran alleges chronic skin problems from service until the present time, the Board finds such allegation not credible.  Further supporting this conclusion is a July 2008 VA treatment record, wherein the VA examiner noted that the Veteran was coming in for follow-up for "these chronic diseases."  There were nine disabilities listed, and a skin disability was not one of them.  If the skin problem was indeed chronic, the Board finds that the Veteran would have included such disability at that time.  Therefore, it concludes that the evidence does not indicate that a skin disability may be associated with service, and thus a VA examination was not warranted for the skin claim.

During the September 2012 Board hearing, the undersigned explained the issues on appeal and took testimony regarding the Veteran's psychiatric diagnoses, which is the dispositive issue in the claims being decided herein.  These actions provided an opportunity for the Veteran and his representative to introduce material evidence and pertinent arguments, in compliance with 38 C.F.R. § 3.103(c)(2) and consistent with the duty to assist.  See Bryant v. Shinseki, 23 Vet. App. 488, 492 (2010).

The Board will therefore proceed to the merits of the claims for entitlement to service connection for PTSD and a skin disability.


Analysis

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).   

PTSD

Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f).

38 C.F.R. § 4.125(a) provides that, if the diagnosis of a mental disorder does not conform to the DSM-IV or is not supported by the findings on an examination report, the report must be returned to the examiner to substantiate the diagnosis.  VA has amended 38 C.F.R. § 4.125(a) to require the diagnosis to conform to DSM-5, but this amendment does not apply to cases such as this one that were certified to the Board prior to August 4, 2014.  See Schedule for Rating Disabilities-Mental Disorders and Definition of Psychosis for Certain VA Purposes, 80 Fed. Reg. 14308 (Mar. 19, 2015).

A necessary element for establishing any service connection claim is the existence of a current disability.  See Degmetich v. Brown, 104 F. 3d 1328 (1997) (holding that section 1110 of the statute requires the existence of a present disability for VA compensation purposes).  The presence of a disability at the time of filing of a claim or during its pendency warrants a finding that the current disability requirement has been met, even if the disability resolves prior to the Board's adjudication of the claim.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  The Veteran filed his claim for service connection for PTSD in December 2008.  His claim must be denied because the preponderance of the evidence reflects that he has not had PTSD since that time.

VA treatment notes of April 2005, August 2006, August 2007, July 2008, reflect that PTSD screenings, conducted by a medical assistant, were negative.  In  September 2008, a VA social worker rendered an Axis I diagnosis of adjustment disorder with mixed anxiety and depressed mood only.  Given that neither the negative PTSD screens nor the September 2008 diagnosis contained an explanation for the reasons for the opinion that the Veteran did not have PTSD, and were not conducted by a psychologist or psychiatrist, the Board accords them little probative weight.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (most of the probative value of a medical opinion comes from its reasoning; threshold considerations are whether the person opining is suitably qualified and sufficiently informed).  They are given probative weight to the extent that they report the symptoms that the Veteran denies, as the Veteran is competent to report his symptoms.

The psychologist who conducted the December 2009 VA examination indicated that he reviewed the claims folder, gave a detailed description of the Veteran's verified combat stressor, and described the Veteran's medical history and the examination findings.  In his assessment, the psychologist found that, although the Veteran did endorse some symptoms of PTSD, he did not report the full constellation of symptoms or severity or frequency of such symptoms that are necessary for a diagnosis of PTSD.  The psychologist also found that there was over-reporting on psychometric testing that was not consistent with the clinical presentation or the medical records.  The psychologist therefore concluded that the Veteran did not  meet the criteria for PTSD either in terms of a specific identified traumatic event that met criterion A or in terms of symptom presentation.  The psychologist also noted that while the Veteran did report some symptoms of anxiety and depression during past screenings, he did not endorse PTSD symptoms.

As the psychologist who conducted the December 2009 VA examination explained the reasons for his conclusions based on an accurate characterization of the evidence of record and detailed psychiatric examination findings, his opinion that the Veteran does  not have PTSD is entitled to substantial probative weight.  See Nieves-Rodriguez, 22 Vet. App. at 304.  Moreover, there is no contrary opinion in the evidence of record and, in any event, the December 2009 is the most probative medical opinion in the evidence of record.  To the extent that the Veteran claims that he has PTSD as opposed to a different psychiatric disorder, his testimony is not competent.  Clemons v. Shinseki, 23 Vet. App. 1, 6 (2009) ("It is generally the province of medical professionals to diagnose or label a mental condition, not the claimant").  In addition, the regulation specifically provides that service connection for PTSD requires medical evidence diagnosing this disorder.

For the foregoing reasons, the preponderance of the evidence reflects that the Veteran has not had PTSD during the pendency of his claim.  The benefit of the doubt doctrine is therefore not for application, and the claim must be denied.  38 U.S.C.A. § 5107(b).

Skin Disability 

Certain disabilities that are presumed to be related to herbicide exposure are listed at 38 C.F.R. § 3.309(e), which includes chloracne, a skin disability.

The Board has reviewed the evidence and finds that the preponderance of the evidence is against the claim of entitlement to service connection for a skin disability, to include as due to Agent Orange exposure.  The Veteran served in Vietnam, and thus he is presumed to have been exposed to Agent Orange.  However, there is no competent and credible evidence of a nexus between the Veteran's post service skin disabilities and service, to include Agent Orange exposure.  As addressed above, the Board finds that the allegation by the Veteran of a chronic skin disability since service until the present time lacks credibility for the reasons it laid out above.  The Board accords more probative value to the medical records in the claims file, which were created contemporaneously with the time periods in question, than the Veteran's allegations during the appeal period of a chronic skin disability for 40 years.  The Veteran was not complaining of skin problems back in 1985, and when he first reported skin problems in January 1989, he reported them as having been a recent onset.  He reiterated such recent onset when seen in July 1989.  After this skin treatment, the Veteran did not continue to report skin problems to the private practice that he continued to see for the next 19 years.  The Board finds that the absence of evidence in this case is negative evidence, as there is an affirmative absence of evidence.  The Veteran reported multiple other medical symptoms during his 25-year period of treatment by a private physician, and the Board finds it reasonable to conclude that had the Veteran continued to experience chronic skin problems, he would have reported such symptoms to his treating physician.  Rather, there is a short period of time when the Veteran was treated for a skin disability, but such was of recent onset.

For the foregoing reasons, the preponderance of the evidence reflects that any current skin disorder is related to service.  The benefit of the doubt doctrine is therefore not for application, and the claim must be denied.  38 U.S.C.A. § 5107(b).


ORDER

Entitlement to service connection for PTSD is denied.

Entitlement to a skin disability is denied.


REMAND

VA must provide an examination when there is competent evidence of a disability (or persistent or recurrent symptoms of a disability) that may be associated with an in-service event, injury, or disease, but there is insufficient information to make a decision on the claim. 38 U.S.C.A. § 5103A(d); McLendon, 20 Vet. App. at 81.  The Veteran's reports of a continuity of symptomatology can satisfy the requirement for evidence that the claimed disability may be related to service, and the threshold for finding that the disability (or symptoms of a disability) may be associated with service is low. McLendon, 20 Vet. App. at 83.  Moreover, once VA undertakes the effort to provide an examination when developing a service-connection claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

On the December 2009 VA psychiatric examination, the psychologist diagnosed adjustment disorder with mixed anxiety and depressed mood unrelated to military service.  He did not, however, give a detailed rationale for this conclusion.  Similarly, in July 2008, a VA physician diagnosed anxiety and depression due to poor economy and high energy prices and in December 2011 a VA family nurse practitioner diagnosed situational depression due to recent loss of retirement.  As these opinions are inadequate to determine whether the Veteran's current psychiatric disorder is related to his combat or other service, a new VA psychiatric examination is warranted.

The Veteran claimed that his COPD is due to in-service respiratory symptoms as well as his presumed exposure to Agent Orange while serving in Vietnam.  See 38 U.S.C.A. § 1116(f) (West 2014); 38 C.F.R. § 3.307(a)(6)(iii) (2014).  On the December 2009 VA respiratory examination, the examiner noted that the Veteran was diagnosed with COPD many years after service and had been a heavy smoker for many years, while having been treated for upper respiratory infection during service, which would not have caused COPD or emphysema.  He therefore concluded that the COPD was not related to service but rather was related to his smoking.  The examiner did not, however, address whether the Veteran's COPD was related to Agent Orange.  Significantly, while COPD is not a disease presumed service connected in veterans exposed to Agent Orange, see 38 C.F.R. § 3.309(e), in its 2010 update on possible relationships between Agent Orange exposure and diseases as determined by the National Academy of Sciences, VA wrote, "NAS noted that two new studies reported statistically significant evidence of association between herbicide exposure and chronic obstructive pulmonary disease (COPD)."  See Determinations Concerning Illnesses Discussed in National Academy of Sciences Report: Veterans and Agent Orange: Update 2010, 77 Fed. Reg. 47924, 47,927 (Aug. 10, 2012).  This evidence indicates enough of a possible association between COPD and Agent Orange exposure that a VA opinion specifically addressing this question is warranted.

On the December 2009 VA audiological examination, the VA examiner concluded that, because there had been no significant threshold shifts from entrance to separation, it was not likely that his current bilateral hearing loss disability was related to his significant noise exposure while in combat in Vietnam.  The VA examiner did not, however, address the  multiple notations regarding right ear pain and infections, or a July 1986 private treatment note indicating right ear pain and hearing loss.  In addition, at the time of the July 1966 entrance examination and prior to October 31, 1967, service department audiometric tests were conducted using "ASA" rather than the currently used "ISO" units.  A new VA opinion is therefore warranted as to the etiology of the Veteran's current bilateral hearing loss disability that specifically addresses these matters.

In addition, the Veteran has offered competent testimony of symptoms of gastrointestinal disorders in and since service.  There are service treatment records indicating stomach cramps and a December 1986 private treatment note indicating a 20 year history of pyrosis.  As the evidence thus indicates that the Veteran has had current gastrointestinal symptoms that may be associated with service, a VA examination on this question is warranted.

Accordingly, the claims for entitlement to service connection for a psychiatric disorder other than PTSD, bilateral hearing loss disability, respiratory disability, and gastrointestinal disability is REMANDED for the following action:

1.  Obtain a medical opinion from a psychologist or psychiatrist as to the etiology of any psychiatric disorder other than PTSD.
 
The claims file must be sent to the psychologist or psychiatrist for review.

The psychologist or psychiatrist should first indicate all current psychiatric disorders other than PTSD.  Then, as to any diagnosed disorder, the psychologist or psychiatrist should indicate whether it is as least as likely as not (50 percent probability or more) that such disorder is related to his military or anything else in service.

A complete rationale should accompany any opinion provided.

2.  Obtain an opinion from an appropriate specialist physician as to the etiology of his COPD or any other current respiratory disability.
 
The claims file must be sent to physician for review.

The physician should indicate whether it is as least as likely as not (50 percent probability or more) that the Veteran's COPD or any current respiratory disorder is related to his presumed Agent Orange exposure in Vietnam.  The physician should specifically address the studies noted by NAS that reported statistically significant evidence of association between herbicide exposure and COPD.  The physician should also address whether the COPD is related to the multiple notations in and since service of various respiratory disorders and symptoms.

A complete rationale should accompany any opinion provided.

3.  Obtain an opinion from an appropriate specialist physician as to the etiology of his bilateral hearing loss disability.  All necessary tests should be conducted.

The claims file must be sent to the physician for review.

The physician should indicate whether it is as least as likely as not (50 percent probability or more) that the Veteran's bilateral hearing loss disability is related to his right ear pain and infections during service.  The physician should review the July 1966 service entrance examination report consistent with VA policy of considering service audiometric testing prior to October 31, 1967 to be in ASA rather than ISO units.  The physician should also offer an opinion as to whether the Veteran's bilateral hearing loss is related to in-service noise exposure.

A complete rationale should accompany any opinion provided.

The examiner is advised that the Veteran is competent to report symptoms, treatment, and injuries, and that his reports must be taken into account in formulating the requested opinions.  Moreover, his statements as to any disease or injury incurred during combat should be taken as true.  Additionally, when the Veteran was being treated by VA in 2007 and 2008, he consistently denied hearing loss.  

4.  Schedule the Veteran for a VA examination as to the etiology of any gastrointestinal disorder he has had since filing his claim in December 2008.  All necessary tests should be conducted.

The claims file must be sent to the examiner for review.

The examiner should first identify all current gastrointestinal disabilities, i.e., since December 2008.  Then, as to any such diagnosed disability, the examiner should indicate whether it is as least as likely as not (50 percent probability or more) that such disability is related to the Veteran's gastrointestinal symptoms in service or anything else in service, to include Agent Orange exposure.  The examiner should specifically address the December 1986 private treatment note indicating a 20 year history of pyrosis.

A complete rationale should accompany any opinion provided.

The examiner is advised that the Veteran is competent to report symptoms, treatment, and injuries; and that his reports must be taken into account in formulating the requested opinions.

5.  After the above development has been completed, readjudicate the claims for entitlement to service connection for a psychiatric disorder other than PTSD, bilateral hearing loss disability, respiratory disability, and gastrointestinal disability.  If any benefit sought on appeal remains denied, furnish the Veteran and his representative a SSOC and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
Alexandra P. Simpson
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


